Title: To Thomas Jefferson from Thomas Ward, 18 April 1806
From: Ward, Thomas,Simpson, John N.
To: Jefferson, Thomas


                        
                            To the President of the United States—
                            April 18th. 1806
                        
                        The petition of Thomas Ward and John N. Simpson Humbly Sheweth that whereas Your petitioners haveing entered
                            into contract with the Postmaster General for carrying the mail of the united States between the City of New York and
                            Philadelphia—and through ignorance of the law have made themselves liable to heavy pains and penalties, altho no injury to
                            the public has arisen—and in order to remove the disability thus innocently incured Your petitioners made application to
                            the secretary of the Treasury for releif, by makeing complaint of themselves to the Judge of the district of New Jersey,
                            and did make to him a Statement of the whole of the transaction in fact and in truth, which representation together with
                            the certificate of the Honorable Robert Morris Judge of the said District is herewith presented—
                        but Your petitioners have since been informed that the application should have been made to the pesident of
                            the United States who alone has power to releive, and as Your petitioners are apprehensive that they may be prosecuted and
                            put to much trouble and cost, and as no injury has arrisen in consequence of their breach of the law as will appear by the
                            certificate herewith presented, from the Postmaster Genl—Your petitioner Humbly prays that they may be pardoned for
                            the said offence and the disability removed—
                        
                            Thomas Ward for himself and John N. Simpson—
                        
                     Enclosure
                                                
                            
                                April 19. 1806
                            
                             We the Subscribers haveing been long acquainted with Coll Thomas Ward the within Petitioner Do
                                Certify that he has ever Supported the Character of Honesty Integrity and uprighness—and that we have good Cause to
                                beleive that the Statements Contained in the accompanying Documents are true—And we Do hereby Recomend him to the
                                favourable notice of the President of the United States 
                            
                                Aaron Mitchell
                        
                                John Condit
                        
                            
                            
                                
                                    [TJ’s notes concerning the petition]:
                                Apr. 21. 06. I observed to these people that a pardon could not extinguish the right of an
                                    informant before, any more than after a prosecution commenced: that therefore they had better have a friendly
                                    prosecn commenced, & tried & then a pardon might issue. this was therefore concluded on. on stating it to
                                    mr Mad. Gall, Dearn. Breckenr. (the last 3. being with me in the Commee room of the Capitol) they approved, mr Breckenridge adding that the prosecn should
                                    go to trial & the jury & judges certify their opinion as to ignorance of the law.
                            
                        
                    
                        
                        